Exhibit 10.3

 

USANA HEALTH SCIENCES, INC.

 

EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT

 

Optionee:

Date of Grant:

Number of Covered Shares:

Exercise Price Per Share:

Expiration Date:

 

This Incentive Stock Option Agreement (“Agreement”) is entered into as of the
      day of                             , between USANA HEALTH SCIENCES, INC.,
a Utah corporation (the “Company”), and                               
(“Optionee”).

 

WHEREAS, the Company has adopted the 2006 USANA Health Sciences, Inc. Equity
Incentive Award Plan (the “Plan”) and has approved the granting to certain
employees of the Company of incentive stock options to purchase common stock of
the Company, par value $.001 per share (“Common Stock”); and

 

WHEREAS, Optionee is employed by the Company in a key executive capacity, or is
engaged by the Company as an officer and/or employee, and the Company desires
that Optionee remain in such employ and desires to secure or increase Optionee’s
stock ownership of the Company in order to increase Optionee’s incentive and
personal interest in the welfare of the Company.

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto have agreed
and do hereby agree as follows:

 

1.                                       Grant of Options. On the terms and
conditions set forth in this Agreement, including but not limited to the
substitution provisions of Section 26 below, the Company hereby grants to
Optionee incentive stock options as that term is used in Section 422 of the Code
(the “ISOs”) to purchase all or any part of an aggregate amount of
                             (           ) shares of the Common Stock of the
Company at a purchase price of $            per share. However, to the extent
that the Fair Market Value of Common Stock with respect to which ISOs are
exercisable for the first time during any calendar year (under the Plan and all
other stock option plans of the Company) exceeds $100,000, such portion in
excess of $100,000 shall be treated as a nonqualified stock option (“NSO”). The
ISOs and the NSOs are collectively referred to herein as the “Options”.

 

2.                                       Term of Options; Vesting Schedule.
Except as otherwise provided in Sections 4 and 10 below, the Options shall vest
and become exercisable pursuant to the following vesting schedule, and shall
remain exercisable until             (     ) years and                (     )
days after the date of this Agreement (     /    /         , the “effective
term”), at which time the Options shall terminate and not be exercisable
thereafter:

 

a.                                       Options to purchase
                         (             ) of the total number of shares subject
to Options granted shall vest and become exercisable     /    /         ,
provided Optionee satisfactorily completes                 (       ) months of
service (as determined by the Company’s Board of Directors).

 

b.                                      Options to purchase
                            (           ) of the total number of shares subject
to Options granted shall vest and become exercisable      /     /        ,
   /    /        ,

 

1

--------------------------------------------------------------------------------


 

    /    /         , and     /     /        , provided Optionee satisfactorily
completes an additional                      (     ) months of service each
year.

 

3.                                       Exercise of Options. The Options or any
portion thereof may be exercised by Optionee paying the purchase price of any
shares with respect to which the Options are being exercised by cash, certified
check or cashier’s check (but no personal checks unless otherwise approved by
the Committee). Except as otherwise provided by the Committee before the Option
is exercised, (i) all or a portion of the Exercise Price may be paid by Optionee
by delivery of shares of Common Stock already owned by Optionee for at least six
(6) months and acceptable to the Committee having an aggregate Fair Market Value
(as of the date of exercise) that is equal to the amount of cash that would
otherwise be required; (ii) Optionee may pay the Exercise Price by authorizing a
third party to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise; or (iii) Optionee may pay the Exercise
Price by a reduction in the amount of any Company liability to the Optionee. In
each case Optionee’s payment shall be delivered with a written notice of
exercise which shall:

 

a.                                       State the number of shares being
exercised, the name, address and social security number of each person for whom
the stock certificate or certificates for such shares of the Common Stock are to
be registered;

 

b.                                      Contain any representations and
agreements as to Optionee’s investment intent with respect to the shares
exercised as may be satisfactory to the Company’s counsel; and

 

c.                                       Be signed by the person or persons
entitled to exercise the Options and, if the Options are being exercised by any
person or persons other than Optionee, be accompanied by proof satisfactory to
counsel for the Company of the right of such person or persons to exercise the
Options.

 

In addition, unless the shares to be acquired by Optionee have been registered
under the Securities Act of 1933, as amended, upon and effective as of the date
of exercise of the Option under this Agreement, Optionee agrees, represents and
warrants that Optionee (i) is acquiring the shares of Common Stock for
investment with no present intention of distributing or selling such shares or
any interest therein except as permitted under this Agreement; (ii) is not only
an employee but also a director or executive officer of the Company experienced
in making risky investments and has the capacity to protect his interests in
connection with making his decision to exercise the Option; (iii) is
well-informed or capable of asking questions of the Company’s officials to make
himself well-informed concerning the nature of his investment decision to
exercise the Option and of the true financial status of the Company; and (iv)
has obtained, analyzed and retained (or elected not to retain) copies of the
Company’s current financial statements. Further, as a condition to the exercise
of the Options, the Company may require the person exercising the Options to
make any representation and warranty to the Company that may be required by any
applicable law or regulation.

 

4.                                       Termination of Employment or Death.

 

a.                                       In the event Optionee’s employment
shall be involuntarily terminated by the Company without cause, the Options
shall only be exercisable for those portions of the Options which have
completely vested as of the date of Involuntary Termination of Employment,
provided such exercise occurs both within the remaining effective term of the
Options and ninety (90) days after the date of termination by the Company.

 

2

--------------------------------------------------------------------------------


 

b.                                      In the event Optionee dies while
employed by the Company or dies within ninety (90) days after termination of
employment with the Company, whether by reason of Retirement or Disability,
involuntary termination without cause, or voluntary termination (but not
termination For Cause), the Options granted hereunder to Optionee shall be
exercisable within three (3) years after the date of Optionee’s death,  but the
Options may not be exercised for more than the number of Shares, if any, as to
which the Options were exercisable by Optionee immediately prior to the date of
his death or, if sooner, the date of termination of employment. The legal
representative, if any, of Optionee’s estate, or otherwise the appropriate
legatees or distributees of Optionee’s estate, may exercise the Option on behalf
of Optionee.

 

c.                                       In the event Optionee’s employment
shall terminate on account of Retirement or Disability, the Options held by
Optionee, to the extent exercisable through the date of such retirement or
disability, may be exercised by Optionee, provided such exercise occurs within
both the remaining effective term of the Options and three (3) years from the
date of termination of employment.

 

d.                                      In the event of Optionee’s Voluntary
Termination of Employment, Optionee may exercise the Options provided such
exercise occurs within both the remaining effective term of the Options and
ninety (90) days from the date of termination, but the Options may not be
exercised for more than the number of shares, if any, as to which the Options
were exercisable by Optionee immediately prior to such termination of
employment.

 

e.                                       In the event Optionee shall have an
Involuntary Termination of Employment “For Cause” (as defined in Section
12(d)(ii) of the Plan), no exercise period shall exist and Optionee shall
forfeit the Options as of the date of termination.

 

f.                                         To the extent not then exercisable in
accordance with this Section, the Options shall terminate on the date Optionee’s
employment terminates with the Company.

 

g.                                      For purposes of this Agreement,
termination of employment shall be considered to occur when an employee is no
longer an employee of the Company or any Subsidiary. Whether an authorized leave
of absence or absence on military or government service shall constitute
termination of employment for purposes of this Agreement shall be determined by
the Committee. Retirement shall be considered to mean retirement as defined in
the Plan.

 

5.                                       Transfer of Options. Unless the
Company, upon advice of its securities counsel, directs otherwise, the Options
may not be assigned or transferred in any manner except upon the death of
Optionee by will or by the laws of descent and distribution. During the lifetime
of Optionee, the Options shall be exercisable only by Optionee.

 

6.                                       Reservation of Shares. The Company,
during the term hereof, will at all times reserve and keep available, and will
seek or obtain from any regulatory body having jurisdiction any requisite
authority in order to issue and sell such number of shares of its Common Stock
as shall be sufficient to satisfy the requirements hereof. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of stock hereunder shall relieve the Company of any liability in
respect of the nonissuance or sale of such stock as to which such requisite
authority shall not have been obtained.

 

7.                                       Application of Section 16(b). The
parties acknowledge that, if the Company has a class of securities required to
be registered pursuant to the Securities Exchange Act of 1934, and if Optionee
is an officer, director or ten percent (10%) shareholder of the Company, the
grant to Optionee of Options hereunder, or the Optionee’s sale of shares
underlying the Options, may, unless the Plan is

 

3

--------------------------------------------------------------------------------


 

qualified under Rule 16b-3 of the SEC, subject Optionee to liability under the
insider trading prohibitions of Section 16(b) of the Securities Exchange Act of
1934, if Optionee purchases or sells Common Stock of the Company within six
months before or after the grant of the Options, or within six months before or
after the sale of the shares underlying the Options. This acknowledgment is for
informational purposes only and is not to be construed as increasing, limiting
or describing the rights and obligations of the parties hereunder.

 

8.                                       Restriction on Option Exercise.
Notwithstanding any contrary provision hereof, the Options may not be exercised
by Optionee unless the shares to be acquired by Optionee have been registered
under the Securities Act of 1933 (the “Act”), and any other applicable
securities laws of any other state, or the Company receives an opinion of
counsel (which may be counsel for the Company) reasonably acceptable to the
Company stating that the exercise of the Options and the issuance of shares
pursuant to the exercise is registered or exempt from such registration
requirements. Optionee shall represent that unless and until the shares have
been registered under the Act and applicable state securities laws: 
(1) Optionee is acquiring the shares for investment purposes only and without
the intent of making any sale or disposition thereof; (2) Optionee has been
advised and understands that the shares have not been registered for sale
pursuant to federal and state securities laws and are “restricted securities”
under such laws; and (3) Optionee acknowledges that the shares will be subject
to stop transfer instructions and bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR THE
AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION. NO OFFER, SALE OR TRANSFER
MAY TAKE PLACE WITHOUT PRIOR WRITTEN APPROVAL OF THE COMPANY BEING AFFIXED
HERETO. IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT, SUCH APPROVAL
SHALL BE GRANTED ONLY IF THE COMPANY HAS RECEIVED AN OPINION OF SHAREHOLDER’S
COUNSEL AT SHAREHOLDER’S EXPENSE SATISFACTORY TO THE COMPANY TO THE EFFECT THAT
THIS CERTIFICATE MAY BE LAWFULLY TRANSFERRED PURSUANT TO AN EXEMPTION FROM
REGISTRATION.

 

9.                                       Withholding of Taxes. The Options may
not be exercised unless Optionee has paid or has made provision satisfactory to
the Company for payment of, federal, state and local income taxes, or any other
taxes (other than stock transfer taxes) which the Company may be obligated to
collect as a result of the issue or transfer of Common Stock upon such exercise
of the Options. In its sole discretion, and at the request of Optionee, the
Company may permit Optionee (other than an Optionee who would be subject to
Section 16(b) of the Exchange Act) to satisfy the obligation imposed by this
Section, in whole or in part, by instructing the Company to withhold up to that
number of shares otherwise issuable to Optionee with a fair market value equal
to the amount of tax to be withheld.

 

10.                                 Mergers, Reorganizations, and Certain Other
Changes. In the event of the Company’s liquidation, reorganization, separation,
merger or consolidation into, or acquisition of property or stock by another
corporation, or sale of substantially all assets to another corporation, the
rights of Optionee with respect to the Options granted hereunder shall be
governed by the Committee, as provided in the Plan.

 

4

--------------------------------------------------------------------------------


 

11.                                 Antidilution. The aggregate number of shares
of Common Stock available for issuance under the Options, and the price per
share, shall all be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock subsequent to the date of this Agreement
resulting from a recapitalization, reorganization, merger, consolidation or
similar transaction as provided in the Plan.

 

12.                                 No Rights as a Stockholder. Optionee or a
permitted transferee of the Options shall have no rights as a stockholder with
respect to any shares covered by the Options until the date as of which stock is
issued following exercise of such Options. Except as provided in this Agreement,
no adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or any other distributions for which the
record date is prior to the date as of which such stock is issued.

 

13.                                 No Employment Rights. This Agreement is not
an employment agreement or contract and does not grant any employment rights to
Optionee.

 

14.                                 Other Provisions. The Company may, as a
condition precedent to the exercise of the Options, require Optionee (including,
in the event of Optionee’s death, his legal representatives, legatees or
distributees) to enter into such agreements or to make such representations as
may be required to make lawful the exercise of the Options and the ultimate
disposition of the shares acquired by such exercise.

 

15.                                 Notices. Any notice which either of the
parties hereto is required or permitted to give to the other must be in writing
and may be given by personal delivery, electronic or facsimile transmission,  or
by mailing the same by registered or certified mail, return receipt requested,
to the party to which or to whom the notice is directed, at the address each
party designates in writing. Any notice mailed to such address shall be
effective when deposited in the mail, duly addressed and postage prepaid,
notwithstanding failure by the addressee thereof to receive the mailed notice.

 

16.                                 Governing Law. All transactions contemplated
hereunder and all rights of the parties hereto shall be governed as to validity,
construction, enforcement and in all other respects by the laws and decisions of
the State of Utah.

 

17.                                 Titles. The titles of the sections of this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit or describe the scope of this Agreement or the intent of
any provisions hereof.

 

18.                                 Amendment. This Agreement shall not be
modified or amended except by written agreement signed by all of the parties
hereto.

 

19.                                 Attorney’s Fees and Costs of Enforcement. If
any party to this Agreement shall incur any costs resulting from enforcement of
this Agreement, the defaulting party shall be liable to the prevailing party for
such costs. Costs, as used herein, shall include costs of enforcement,
interpretation, or collection, including without limitation, reasonable
attorney’s fees, court costs, collection charges, travel and other related or
similar expenses.

 

20.                                 Severability of Provisions. Any provision of
this Agreement that is invalid, prohibited, or unenforceable in any
jurisdiction, shall not invalidate the remainder of the provision or the
remaining provisions of the Agreement.

 

5

--------------------------------------------------------------------------------


 

21.                                 Entire Agreement. Subject to the Plan, a
copy of which in its present form is available from the Secretary of the
Company, this Agreement contains all of the representations, declarations and
statements from either party to the other and expresses the entire understanding
between the parties with respect to the transactions provided for herein. All
prior memoranda, letters, statements and agreements concerning this subject
matter, if any, are merged in and replaced by this Agreement.

 

22.                                 Pronouns, Number and Gender. Wherever
necessary to implement the intent of the parties hereto, references herein to
the singular shall be interpreted as the plural, and vice versa, and the
feminine, masculine or neuter gender shall be treated as one of the other
genders.

 

23.                                 Binding Effect. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns.

 

24.                                 Defined Terms. The capitalized terms
contained in this Agreement but not otherwise defined herein shall have the same
meanings given to them in the Plan.

 

25.                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which may be deemed an original, but all of
which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

COMPANY:

USANA HEALTH SCIENCES, INC.,

 

a Utah corporation

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

OPTIONEE:

 

 

 

(Signature)

 

 

 

 

 

 

(Printed Name)

 

6

--------------------------------------------------------------------------------